 


115 HRES 6 EH: Electing Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 6 
In the House of Representatives, U. S.,

January 3, 2017
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on Agriculture:Mr. Conaway, Chair.

Committee on Appropriations:Mr. Frelinghuysen, Chair. Committee on Armed Services:Mr. Thornberry, Chair.

Committee on the Budget:Mrs. Black, Chair. Committee on Education and the Workforce:Ms. Foxx, Chair.

Committee on Energy and Commerce:Mr. Walden, Chair. Committee on Ethics:Mrs. Brooks of Indiana, Chair, Mr. Meehan, Mr. Gowdy, Mr. Marchant, and Mr. Lance. 

Committee on Financial Services:Mr. Hensarling, Chair.  Committee on Foreign Affairs:Mr. Royce of California, Chair.

Committee on Homeland Security:Mr. McCaul, Chair. Committee on House Administration:Mr. Harper, Chair, Mr. Rodney Davis of Illinois, Mrs. Comstock, Mr. Walker, Mr. Smith of Nebraska, and Mr. Loudermilk.

Committee on the Judiciary:Mr. Goodlatte, Chair. Committee on Natural Resources:Mr. Bishop of Utah, Chair.

Committee on Oversight and Government Reform:Mr. Chaffetz, Chair.  Committee on Rules:Mr. Sessions, Chair, Mr. Cole, Mr. Woodall, Mr. Burgess, Mr. Collins of Georgia, Mr. Byrne, Mr. Newhouse, Mr. Buck, and Ms. Cheney. 

Committee on Science, Space, and Technology:Mr. Smith of Texas, Chair. Committee on Small Business:Mr. Chabot, Chair.

Committee on Transportation and Infrastructure:Mr. Shuster, Chair. Committee on Veterans’ Affairs:Mr. Roe of Tennessee, Chair.

Committee on Ways and Means:Mr. Brady of Texas, Chair.   Karen L. Haas,Clerk. 